DILLON. Circuit Judge.
The land in question is embraced in the patent to the plaintiff, introduced in evidence, dated February 23, 1871, and this gives the plaintiff the legal title thereto, unless the same was land which had been sold, reserved, or otherwise disposed of by the United States, or to which a pre-emption or homestead claim may have attached at the time the line of the plaintiff’s road was definitely fixed.
The defendant claims that the land was excepted out of the grant made by the act of July 1. 1802, because before and at the time the line of the plaintiff’s road was definitely fixed, there was a homestead claim thereto in favor of one Peter Hugus.
If you find, from the evidence, that Peter Hugus never saw this land, never made any improvements thereon, and never intended to make any. or to comply with the provisions of the homestead act as to settlement, occupation, and improvement of it. and never did anything except to file an application for an entry, and that he afterwards relinquished all right to the plaintiff. then we instruct you,as a matter of law, that no homestead claim attached to the land in favor of Hugus. and that the land would be embraced in the grant tc the plaintiff, made by the said act of July 1. 1862. and conveyed by the patent to the plaintiff, which has been introduced in evidence.